Judgment unanimously affirmed. Memorandum: At trial defendant did not make any request concerning the court’s charge pertaining to accomplices, nor did he except to the charge as given. Thus, the issue was not preserved for review (see People v Darrisaw, 49 NY2d 786; People v Graham, 67 AD2d 172). The court’s conclusion that defendant’s admissions prior to his request for an attorney at 2:20 a.m. were voluntary is fully supported by the evidence. There is no merit to the other issues raised on appeal. (Appeal from judgment of Monroe County Court—murder, second degree, and other charges.) Present—Cardamone, J. P., Hancock, Jr., Schnepp, Doerr and Moule, JJ.